                                                                        Case 4:19-cv-01424-YGR Document 171 Filed 08/28/20 Page 1 of 3



                                                               1                                UNITED STATES DISTRICT COURT
                                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                                               2   THE VINEYARD HOUSE, LLC,
                                                                   a California limited liability company,
                                                               3
                                                               4                  Plaintiff and Counterclaim-          CASE NO.: 4:19-cv-01424-YGR
                                                                                  Defendant,                           (Consolidated)
                                                               5
                                                                          v.                                           STIPULATION REGARDING PRETRIAL
                                                               6                                                       DEADLINES
                                                               7   CONSTELLATION BRANDS U.S.
                                                                   OPERATIONS, INC.,
                                                               8   a New York corporation,

                                                               9                  Defendant and Counterclaim-
                                                                                  Plaintiff.
                                                              10
                                                              11
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12          Pursuant to Fed. R. Civ. Pro. 16(b), Plaintiff and Counterclaim Defendant The Vineyard
                                                                   House, LLC and Defendant and Counterclaim Plaintiff Constellation Brands U.S. Operations, Inc.,
                                                              13
                                                                   hereby request the Court further modify certain pretrial deadlines set forth in the Court’s April 1, 2020
                                                              14
                                                                   Order (Dkt. No. 114) and modified by the Court’s August 11, 2020 Order (Dkt. No. 140). The Parties
                                                              15   have met and conferred and have agreed on the following proposed modification to the existing pretrial
                                                              16   deadlines:
                                                              17
                                                              18                                          Event                             Proposed Deadline

                                                              19                File Final Exhibit List                                     September 11, 2020
                                                                                Serve Plaintiff’s Objections to Deposition                  September 4, 2020
                                                              20                Designations/Counter Designations
                                                              21                Serve Defendant’s Objections to Counter                     September 9, 2020
                                                                                Designations
                                                              22
                                                                                File Findings of Fact and Conclusions of Law                September 21, 2020
                                                              23
                                                                                File Stipulated Facts                                       September 21, 2020
                                                              24                Provide the Court with Exhibit Binders and                  September 21, 2020
                                                                                Deposition Designation Binders
                                                              25
                                                              26
                                                              27
                                                              28
                                                                                                                      1
                                                                                       STIPULATION REGARDING PRETRIAL DEADLINES
                                                                       Case 4:19-cv-01424-YGR Document 171 Filed 08/28/20 Page 2 of 3



                                                                   DATED: August 28, 2020
                                                               1
                                                               2   On Behalf of The Vineyard House, LLC       On Behalf of Constellation Brands U.S.
                                                                                                              Operations, Inc.
                                                               3
                                                                   BUCHALTER                                  HUNTON ANDREWS KURTH LLP
                                                               4
                                                               5   By: /s/ Jeffrey Judd                       By: /s/ Armin Ghiam                _________
                                                                   PETER H. BALES                             TIMOTHY J. CARLSTEDT
                                                               6   JEFFREY JUDD                               HUNTON ANDREWS KURTH LLP
                                                                   BUCHALTER                                  50 California Street, Suite 1700
                                                               7   55 Second Street, Suite 1700               San Francisco, California 94111
                                                                   San Francisco, CA 94105-3493               Tel.: (415) 975-3700
                                                               8   Tel: (415) 227-0900                        Fax: (415) 975-3701
                                                               9   Fax: (415) 227-0770
                                                                                                              EDWARD T. COLBERT
                                                              10                                              WILLIAM M. MERONE
                                                                                                              ERIK C. KANE
                                                              11                                              HUNTON ANDREWS KURTH LLP
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                                                                              2200 Pennsylvania Avenue, N.W.
                                                              12                                              Washington, D.C. 20037
                                                              13                                              Tel.: (202) 955-1500
                                                                                                              Fax: (202) 778-2201
                                                              14
                                                                                                              ARMIN GHIAM
                                                              15                                              HUNTON ANDREWS KURTH LLP
                                                                                                              200 Park Ave.
                                                              16                                              New York, NY 10166
                                                              17                                              Tel.: (212) 908-6207
                                                                                                              Fax: (212) 309-1100
                                                              18
                                                              19
                                                                   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                              20
                                                              21   DATED:
                                                                                                              Honorable Yvonne Gonzalez Rogers
                                                              22                                              United States District Judge

                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28
                                                                                                          2
                                                                                   STIPULATION REGARDING PRETRIAL DEADLINES
                                                                       Case 4:19-cv-01424-YGR Document 171 Filed 08/28/20 Page 3 of 3



                                                               1                                  CERTIFICATE OF SERVICE

                                                               2   The undersigned certifies that the foregoing STIPULATION REGARDING PRETRIAL
                                                               3   DEADLINES was filed and therefore served electronically via the CM/ECF system on August 28,
                                                                   2020 to the below counsel of record:
                                                               4
                                                                   Peter H. Bales
                                                               5   Jeffrey Judd
                                                                   BUCHALTER
                                                               6   55 Second Street, Suite 1700
                                                               7   San Francisco, CA 94105-3493
                                                                   Email: pbales@buchalter.com
                                                               8            jjudd@buchalter.com

                                                               9   Dated: August 28, 2020                   By: /s/ Armin Ghiam
                                                                                                               Hunton Andrews Kurth LLP
                                                              10
                                                              11
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12
                                                              13
                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28
                                                                                                                3
                                                                                     STIPULATION REGARDING PRETRIAL DEADLINES
